Citation Nr: 1725520	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-18 400A	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System

THE ISSUE

Entitlement to payment of unauthorized medical expenses for private medical care services from January 20, 2011 to January 22, 2011.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the North Florida/South Georgia Veterans Health System.

In a July 2011 substantive appeal, the Veteran requested a hearing before the Board at a local Regional Office.  In August 2013, the Veteran's representative submitted a document withdrawing the Veteran's request for a hearing.  38 C.F.R. § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA Health Care system, had no other insurance or medical payment contracts, had no contractual recourse for payment by a third party, and was personally liable for the charges.

2.  The Veteran as a layperson would have expected that delay in seeking immediate medical attention for shortness of breath on January 18, 2011 would have been hazardous to his life or health, and that he could reasonably expect the absence of immediate medical attention to result in placing the his health serious jeopardy. 

3.  There is competent and credible evidence that on January 19, 2011, representatives of the private hospital emergency department contacted the local VA hospital in an attempt to transfer the Veteran, but that VA care was not feasibly available.  






CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on January 20-22, 2011, are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement for the cost of medical treatment.  In short, the Board concludes that requirements for fair development of the appeal have been met. 

II. Legal Criteria

The Veteran seeks payment or reimbursement for services rendered for nonservice-connected conditions in a non-VA facility on January 20-22, 2011, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Historically, previous regulatory provisions required that, to be eligible for reimbursement, the treatment must satisfy all of the following conditions:

      (1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;
      
      (2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;
      
      (3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;
      
      (4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;
      
      (5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;
      
      (6)  The Veteran is financially liable to the non-VA provider of the emergency treatment;
      
      (7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;
      
      (8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and
      
      (9)  The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record.)
      
38 C.F.R. § 17.1002 (2007).  
Effective October 10, 2008, the statutory provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The Act made various changes to Veterans' mental health care and also addressed other health care matters.  Here, the changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 or § 1728.

Specifically, the Act expanded the meaning of "emergency treatment" under 38 U.S.C.A. § 1725(f)(1) and § 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA (a) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as (i) the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) the Veteran could have been transferred safely to a Department facility or other Federal facility, but no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014).

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2016), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and implementing regulations, the Veteran must satisfy all of the following conditions: 

      (a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

      (b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

      (c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

      (d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

      (e)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

      (f)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract-e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

      (g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

      (h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2016).  

As noted, all of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  In essence, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Specifically, both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency;" and VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

Primarily at issue is whether the care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

In this case, the Board will apply the more liberal amended statutory provisions because the Veteran's medical treatment at a non-VA facility occurred in January 2011, subsequent to the October 2008 effective date of the Act.  

On January 18, 2011, the Veteran presented at the Munroe Regional Medical Center emergency room with complaints of shortness of breath, and was admitted for congestive heart failure.  At that time, the Veteran had received service connection for atypical chest pain and unstable angina.  The treating physician determined the Veteran was suffering from pulmonary congestion.  According to the Physician Progress Notes, on January 19, 2011 the VA was contacted in order to determine whether the Veteran could be transferred to a VA hospital once he had stabilized.  The Veteran has stated numerous times that he was told the VA was incapable of accepting him due to unavailable bed space.  Against the treating physician's medical recommendation, the Veteran requested, and was then discharged, on January 22, 2011.  

The criteria for payment or reimbursement for emergency services in non-VA facilities under 38 U.S.C.A. § 1725 include the requirement that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

The regulations do not require that a Veteran's treatment actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that the evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Here, the VA agreed that the symptoms presented were emergent, and reimbursed the Veteran's treatment experienced on January 18-19, 2011.  The VA denied payment or reimbursement for the medical treatment rendered on January 20-22, 2011 on the basis that it would have been feasible for the Veteran to be transferred to a VA facility. 

Conversely, the record shows an attempt to transfer the Veteran to a VA facility.  The private physician documented efforts to contact a VA hospital on January 19, 2011 to determine if transferring the Veteran was required.  Though the Veteran was medically stable the evidence of record indicates that the nearby VA facility was incapable of accepting the transfer because of limited or unavailable space.  Moreover, that the Veteran departed the private hospital on January 22, 2011 against medical advice suggests that continued inpatient care was medically advisable.  

There is no evidence of record to contradict the Veteran's lay statements regarding the lack of available space at a VA facility.  The June 2011 Statement of the Case (SOC) stipulated that because VA did not have a record of the communication documented by the Munroe Regional Medical Center physician, the Veteran could have been safely transferred.  However, there is no credible evidence suggesting that the local VA facility actually had availability. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Accordingly, the Board finds that it was not feasible to transfer the Veteran to a VA or other Federal facility as demonstrated by Munroe Regional Medical Center's documented reasonable attempt to transfer the Veteran, the Veteran's lay statements, and the absence of evidence that the nearest VA medical center in fact had available space.

Assuming that all other criteria for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002 are satisfied, the Veteran is entitled to payment or reimbursement of emergency medical treatment rendered at Munroe Regional Medical Center on January 20-22, 2011.

In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to payment or reimbursement of medical treatment rendered at Munroe Regional Medical Center on January 20-22, 2011, is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


